         Case 2:20-cv-00089-RAJ-MAT Document 48 Filed 02/23/21 Page 1 of 2




1                                                             HONORABLE RICHARD A. JONES
2

3

4

5

6

7

8

9
                              UNITED STATED DISTRICT COURT
10                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
11

12   GARY HOGAN,                                          Case No.: 2:20-cv-00089-RAJ-MAT

13                              Plaintiff,
            vs.
14
                                                          PROPOSED ORDER GRANTING
15   BMW OF NORTH AMERICA, LLC, a                         DEFENDANT BMW NA’S MOTION
     Delaware limited liability company,                  TO COMPEL ARBITRATION AND
16                                                        TO DISMISS
17                              Defendant.

18
           THIS MATTER having come before the Court on defendant BMW NA’s Motion to
19

20   Compel Arbitration and to Dismiss, and the Court having considered the pleadings on file.
21         The Court finds this matter suitable for resolution without oral argument.
22
           NOW, THEREFORE, IT IS HEREBY
23
           ORDERED that the Defendant BMW NA’s Motion to Compel Arbitration is hereby
24

25   GRANTED.
26

27
     ORDER GRANTING DEFENDANT BMW NA’S                        HOCHMAN LEGAL GROUP, PLLC
28 MOTION TO COMPEL ARBITRATION
                                                              4580 KLAHANIE DR. S.E., SUITE 165
   (2:20-cv-00089-RAJ-MAT) - 1                                     SAMMAMISH, WA 98029
                                                                      (425) 392-1548
         Case 2:20-cv-00089-RAJ-MAT Document 48 Filed 02/23/21 Page 2 of 2




1          The Court hereby dismisses this lawsuit without prejudice, so the arbitration process can
2
     proceed.
3
           IT IS SO ORDERED.
4

5

6          Dated this 23rd day of February, 2021.
7

8

9
                                                    A
                                                    The Honorable Richard A. Jones
10                                                  United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER GRANTING DEFENDANT BMW NA’S                       HOCHMAN LEGAL GROUP, PLLC
28 MOTION TO COMPEL ARBITRATION
                                                             4580 KLAHANIE DR. S.E., SUITE 165
   (2:20-cv-00089-RAJ-MAT) - 2                                    SAMMAMISH, WA 98029
                                                                     (425) 392-1548
